Citation Nr: 1548106	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral leg disorder.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for a disorder manifested by extreme fatigue.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for a bilateral foot disorder.

9.  Entitlement to service connection for a disorder manifested by hand tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona.

The issues of entitlement to service connection for hiatal hernia, headaches, extreme fatigue, tremors of the hands, obstructive sleep apnea, and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A lumbosacral spine disorder was not manifest in service and is not attributable to service.

2.  A right knee disorder was not manifest in service and is not attributable to service.

3.  A bilateral leg disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  A bilateral leg disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2011 and September 2015, to the Veteran.  These letters explained the evidence needed to substantiate claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for service connection of a lumbar spine disorder, a right leg disorder, and a bilateral leg disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's May 2015 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary, or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); 38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination, and laboratory tests, the disability cannot be attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of such a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for at least 6 months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which maybe manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The Veteran claims that he has a lumbosacral spine disorder, right knee disorder, and a bilateral leg disorder, which are related to his active service.

At the outset, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran.  38 C.F.R. § 3.317(e).  The Board also notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Board acknowledges that the Veteran's service treatment records show treatment for low back pain secondary to a lumbar strain and bilateral shin pain, diagnosed as probable shin splints.  Service treatment records also reflect treatment for a twisted right knee, diagnosed as a probable medial collateral ligament (MCL) strain.  Service treatment records also reflect that x-rays of the Veteran's right knee and lumbar spine were normal.   

Military examinations, including those at entrance to and separation from service, indicate that the Veteran denied experiencing leg cramps, broken bones, recurrent back pain, bone or joint deformities, arthritis, a trick or locked knee, and swollen or painful joints.  The July 1992 separation examination report indicates that clinical evaluation of the spine, musculoskeletal system, and lower extremities was normal.  

The Board finds that the weight of the evidence is against the Veteran's claims.  

The November 2012 VA examiner found that it was unlikely that the Veteran's degenerative disc disease of the lumbar spine is related to his military service and that the Veteran did not currently have a right knee disorder or a bilateral leg disorder.   The November 2012 VA examiner noted that the Veteran's in-service complaints of shin splints and right knee strain were self-limited and quickly resolved; the VA examiner further noted that the Veteran's complaints of bilateral leg pain were not related to the Veteran's in-service complaints and pointed out that x-rays of the right and left tibia and fibula were negative for a bony or soft tissue abnormality and that x-rays of his knees showed normal joint spaces and were negative for osteoarthritis.   The November 2012 VA examiner also found that the Veteran's lumbosacral spine disorder was not likely related to service because the Veteran's in-service complaints were acute, self-limited, and resolved quickly; the VA examiner pointed out that the Veteran's separation examination was normal, and that the earliest finding of discogenic disc disease of L5-S1 was in March 2011, nearly 20 years after service.  The VA examiner also noted that there was no evidence of degenerative or traumatic arthritis, but that, nonetheless, any degenerative changes were more likely to be related to the Veteran's age.

In short, the November 2012 VA examiner concluded that the Veteran's claimed lumbosacral spine disorder, right knee disorder, and bilateral leg disorder are not related to, caused by, or aggravated by his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Board also observes that none of the Veteran's treating providers at VA found a relationship between the Veteran's degenerative disc disease of the lumbar spine and his service; these providers did not find that the Veteran had a right knee or bilateral leg disorder, nor did these providers attribute his complaints of pain to his service.  Moreover, the November 2012 VA examiner found that the physical examination, including x-rays, did not show a right knee disorder or a bilateral leg disorder caused by shin splints.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Veteran is competent to report that he experiences pain in his back, right knee, and legs.  The Veteran is also is competent to report whether he has received any diagnoses, including when he was first treated or diagnosed.  No such diagnoses related to his right knee and bilateral legs are shown by the record, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's claimed lumbosacral spine disorder to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the November 2012 VA examination reports and the clinical evidence of record.  The November 2012 VA examiner, in determining that the Veteran's claimed lumbosacral spine disability is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

The Board also points out that the Veteran did not associate his lumbosacral spine disorder, right knee pain, and bilateral leg pain with his service at its onset.  VA treatment records reflect a history of complaints of back and leg pain, as well as a history of unspecified degenerative joint disease and L5-S1 discogenic disease, beginning in March 2011; however, these records do not indicate that the Veteran or his treating providers associated these complaints to his service.  The only such assertions were made by the Veteran in association with his claims for service connection benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board acknowledges that a May 2015 letter from a nurse practitioner at Integrated Medical Services states that the Veteran has low back pain related to his military service.  According to the letter, the Veteran has low back pain consistent with Gulf War Syndrome; the nurse practitioner stated that his service and his symptoms are directly connected.  However, the nurse practitioner did not provide a rationale for her opinion in the letter.  Her findings lack any details, and she attributes symptoms, and not a diagnosed disorder, to service based solely on the Veteran's report of history.  The Board may not accept the medical diagnoses based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   Thus, the probative value of the nurse practitioner's opinion is outweighed by the weight of the evidence that reflects that the Veteran's lumbosacral spine disorder is unrelated to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board finds that the probative value of the Veteran's general lay assertions and those of the May 2015 letter are outweighed by the specific, reasoned opinions provided in the November 2012 VA examination reports and the clinical evidence of record.  The November 2012 VA examiner, in determining that the Veteran's lumbosacral spine disorder is unrelated to his service, and that the Veteran did not have a right knee or bilateral leg disorder related to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The November 2012 VA examiner explained the reasons for the reports'  conclusions based on an accurate characterization of the evidence of record.  The opinions of the November 2012 VA examiner are consistent with the medical evidence of record, which does not demonstrate that the Veteran's claimed disorders are related to his service.  Thus, these opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Lastly, the record establishes that the Veteran had served in Southwest Asia from September 1990 to January 1991.  Therefore, the Board has considered the provisions of 38 U.S.C.A. § 1117.  However, the Veteran's discogenic disease of lumbosacral spine is a known clinical diagnosis, and nothing about the Veteran's complaints related to his right knee and legs indicates that either constitutes a medically unexplained chronic multi-symptom illness.  The Board observes that the Veteran denied any musculoskeletal complaints, including difficulty ambulating, deformity, and limitation of motion, in January 2014.  Accordingly, the provisions relating to Gulf War Illness are not applicable.  38 C.F.R. § 3.317.  

In sum, there is no reliable evidence linking the Veteran's claimed lumbosacral spine, right knee, and bilateral leg disorders to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a lumbosacral spine disorder, a right knee disorder, and a bilateral leg disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbosacral spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a bilateral leg disorder is denied.



REMAND

The Veteran asserts that his hiatal hernia, headaches, extreme fatigue, hand tremors, obstructive sleep apnea, and bilateral foot disorder are related to his active service.  The Board observes that there is evidence that the Veteran is being treated for a hiatal hernia, headaches, fatigue, obstructive sleep apnea, and a bilateral foot disorder.  The Veteran acknowledged that he has not been provided with a diagnosis related to his hand tremors, but that he thought the tremors might be a symptom of or secondary to another one of his claimed disabilities.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of hiatal hernia, headaches, extreme fatigue, hand tremors, obstructive sleep apnea, and bilateral foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  The Veteran should be afforded a VA gastrointestinal examination to determine the nature and etiology of any gastrointestinal disorder, including a hiatal hernia, which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current gastrointestinal disorder is related to service, including the Veteran's treatment for gastroenteritis during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current headache disorder is related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any disorder manifested by extreme fatigue, including whether his complaints of extreme fatigue are related to a medically unexplained chronic multi-symptom illness such as fibromyalgia or chronic fatigue syndrome.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current disorder manifested by extreme fatigue is related to service, including his service in the Persian Gulf.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

5.  The Veteran should be afforded a VA examination to determine the presence and etiology of any obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has obstructive sleep apnea which is caused or aggravated by his service.  The examiner is requested to address the Veteran's contentions that his symptoms of snoring and interrupted breathing while asleep began during his service.

The provider is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  A complete rationale should accompany each opinion provided.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current foot disorder is related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any disorder manifested by hand tremors which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current disorder manifested by hand tremors is related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

8.  For any claimed disorders for which there is no clinical diagnosis, the Veteran should be afforded a VA Gulf War/undiagnosed illness examination, with an appropriate examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more) and whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

9.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


